
	
		II
		111th CONGRESS
		1st Session
		S. 1201
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2009
			Mr. Bingaman (for
			 himself, Mr. Begich, and
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  include costs incurred by the Indian Health Service, a federally qualified
		  health center, an AIDS drug assistance program, certain hospitals, or a
		  pharmaceutical manufacturer patient assistance program in providing
		  prescription drugs toward the annual out-of-pocket threshold under part D of
		  the Medicare program.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Fill the Medicare Rx Gap Act
			 of 2009.
		2.Including costs
			 incurred by the indian health service, a federally qualified health center, an
			 AIDS drug assistance program, certain hospitals, or a pharmaceutical
			 manufacturer patient assistance program in providing prescription drugs toward
			 the annual out-of-pocket threshold under part D
			(a)In
			 generalSection 1860D–2(b)(4)(C) of the Social Security Act (42
			 U.S.C. 1395w–102(b)(4)(C)) is amended—
				(1)in clause (i), by
			 striking and at the end;
				(2)in clause
			 (ii)—
					(A)by striking
			 such costs shall be treated as incurred only if and inserting
			 subject to clause (iii), such costs shall be treated as incurred
			 if;
					(B)by striking
			 , under section 1860D–14, or under a State Pharmaceutical Assistance
			 Program;
					(C)by striking
			 (other than under such section or such a Program); and
					(D)by striking the
			 period at the end and inserting ; and; and
					(3)by inserting
			 after clause (ii) the following new clause:
					
						(iii)such costs
				shall be treated as incurred and shall not be considered to be reimbursed under
				clause (ii) if such costs are borne or paid—
							(I)under section
				1860D–14;
							(II)under a State
				Pharmaceutical Assistance Program;
							(III)by the Indian
				Health Service, an Indian tribe or tribal organization, or an urban Indian
				organization (as defined in section 4 of the Indian Health Care Improvement
				Act);
							(IV)by a federally
				qualified health center (as defined in section 1861(aa)(4));
							(V)under an AIDS
				Drug Assistance Program under part B of title XXVI of the Public Health Service
				Act;
							(VI)by a subsection
				(d) hospital (as defined in section 1886(d)(1)(B)) that meets the requirements
				of clauses (i) and (ii) of section 340B(a)(4)(L) of the Public Health Service
				Act; or
							(VII)by a
				pharmaceutical manufacturer patient assistance program, either directly or
				through the distribution or donation of covered part D drugs, which shall be
				valued at the negotiated price of such covered part D drug under the enrollee’s
				prescription drug plan or MA–PD plan as of the date that the drug was
				distributed or
				donated.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to costs
			 incurred on or after January 1, 2010.
			
